Fourth Court of Appeals
                                      San Antonio, Texas
                                               May 1, 2019

                                          No. 04-19-00052-CV

                                         IN RE Phillip DANDY

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

     On May 1, 2019, this court issued an opinion denying relator’s petition for writ of
mandamus. Relator’s April 26, 2019 Motion for Temporary Relief is DENIED AS MOOT.

           It is so ORDERED on May 1, 2019.

                                                                               PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2017-CI-11412, styled Daniel Uro v. Lyft, Inc. v. Phillip N. Dandy,
pending in the 407th Judicial District Court, Bexar County, Texas. The Honorable Norma Gonzales signed the
order at issue in this proceeding.